IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00432-CR

RODRICK EUGENE HARRIS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2017-63-C2


                          MEMORANDUM OPINION


      In five issues, appellant, Rodrick Eugene Harris, challenges his convictions for one

count of aggravated sexual assault of a child and two counts of indecency with a child.

See TEX. PENAL CODE ANN. §§ 21.11, 22.021. We affirm.

            I.     HARRIS’S WRITTEN AND ORAL MOTIONS FOR CONTINUANCE

      In his first and second issues, Harris complains that the trial court abused its

discretion by denying his written and oral motions for continuance. We disagree.
A.      Applicable Law

        The denial of a motion for continuance is within the sound discretion of the trial

court, and we review a trial court’s denial of a motion for continuance for an abuse of

discretion. See Renteria v. State, 206 S.W.3d 689, 699 (Tex. Crim. App. 2006); see also

Gutierrez v. State, 446 S.W.3d 36, 38 (Tex. App.—Waco 2014, pet. ref’d). “[G]reat deference

must be shown to trial courts, because of the scheduling problems they face.” United

States v. Cronic, 466 U.S. 648, 662 n.31, 104 S. Ct. 2039, 2048 n.31, 80 L. Ed. 2d 657 (1984);

see Cates v. State, 72 S.W.3d 681, 692 (Tex. App.—Tyler 2001, no pet.). An appellant

claiming the erroneous denial of a motion for continuance must show: (1) the trial court

erred by denying the motion for continuance; and (2) such denial harmed him in some

tangible way. Gonzales v. State, 304 S.W.3d 838, 843 (Tex. Crim. App. 2010).

B.      Harris’s Written Motions for Continuance

        The Clerk’s Record contains two written motions for continuance filed by Harris—

one seeking additional time to secure testimony from a missing witness—Willy Lopez—

and the second complaining about the purported withholding of evidence. In the first

motion for continuance, Harris sought additional time to procure the testimony of Lopez,

who was allegedly the first law-enforcement officer that responded to the complaint.

Regarding the motion for continuance seeking additional time to procure testimony from

Lopez, Harris concedes that this motion, though written, is not sworn to by a person

having personal knowledge of the fact relied on for the continuance. Motions for


Harris v. State                                                                         Page 2
continuance in criminal proceedings must be in writing and set forth sufficient cause for

the continuance. See TEX. CODE CRIM. PROC. ANN. art. 29.03. Moreover, “[a]ll motions for

continuance must be sworn to by a person having personal knowledge of the facts relied

on for the continuance.” Id. art. 29.08. Furthermore, a motion for continuance that is not

sworn preserves nothing for appellate review. See Anderson v. State, 301 S.W.3d 276, 279

(Tex. Crim. App. 2009). Because Harris’s motion for continuance seeking additional time

to procure testimony from Lopez was not sworn, we conclude that Harris did not

preserve error with regard to that motion.

        The second, written motion for continuance filed by Harris complained about the

purported withholding of evidence. In this pro se motion, Harris references evidence

from “phone dump’s [sic]” and argues that he should have had this information in his

possession sooner.1 However, in this motion, Harris acknowledges that his appointed

private investigator, Edward McElyea, had the information on February 19, 2019, almost

seven months prior to trial. Additionally, Harris concedes that his standby counsel had

the records and provided him with copies of the calls and texts seventeen days before

trial. Standby counsel also provided redacted photographs and videos from the cell

phones fourteen days before trial. The record also indicates that David Parkinson, an

investigator with the McLennan County District Attorney’s Office, went to the jail at least




        1   The record reflects that Harris represented himself most of the trial with the assistance of standby
counsel.

Harris v. State                                                                                          Page 3
three times and allowed Harris as much time as he wanted to review the phone dump.

Parkinson explained that the information from the phone dump contained pornography

and was on a thumb drive, both of which are considered contraband in jail and, thus,

could not be given to Harris personally. Regarding the information contained in the

thumb drive, Parkinson recalled that Harris was never specific as to what he was looking

for; rather, Harris merely scrolled through the information. Parkinson further testified

that he told Harris that there were no time constraints and that he would stay as long as

necessary. Harris admitted that he was dumbfounded and that he did not know what he

was looking for on the phone.

        At the hearing on this motion for continuance, the trial court noted that standby

counsel had been given the phone dump in February and asked what could be given to

Harris. At this hearing, Harris made generalized statements about trying to “piece the

beginning puzzles together.”     Harris then informed the trial court that he needed

information from a cell phone in the possession of his ex-girlfriend, but conceded that he

had not yet subpoenaed this information.

        In any event, the record demonstrates that Harris was given ample access to the

phone dump and that he was provided printouts, videos, and photographs. Based on

our review, we cannot say that the record shows with sufficient specificity that Harris

was harmed in some tangible way by the trial court’s denial of his motion for continuance

based on the phone dump. See Gonzales, 304 S.W.3d at 843; Heiselbetz, 906 S.W.2d at 511-


Harris v. State                                                                     Page 4
12 (noting that, to show that the trial court abused its discretion by refusing to grant a

motion for continuance, the movant must have established “specific prejudice to his cause

arising from the trial court’s failure to continue the trial”); see also Johnson v. State, No. 10-

11-00256-CR, 2012 Tex. App. LEXIS 4400, at *9 (Tex. App.—Waco May 30, 2012, pet. ref’d)

(mem. op., not designated for publication) (“Ordinarily, a defendant develops the

evidence showing how he was harmed by the trial court’s denial of a requested

continuance during a hearing on a motion for new trial.” (citing Gonzales, 304 S.W.3d at

842-43)).2

C.      Harris’s Oral Motion for Continuance

        In addition to the foregoing, Harris complains about the trial court’s denial of his

oral motion for continuance. In this oral motion, Harris sought additional time to find a

cell phone in the possession of his ex-girlfriend that allegedly contained fifty text

messages from the complainant about the allegations in this case.

        As stated above, the Code of Criminal Procedure provides that “a criminal action

may be continued on the written [and sworn] motion of the State or of the defendant,

upon sufficient cause shown . . . .” TEX. CODE CRIM. PROC ANN. arts. 29.03, 29.08. The

Court of Criminal Appeals has interpreted this to mean that “‘if a party makes an




        2  In his motion for new trial, Harris confined his argument to the following: that he “is entitled to
a new trial because the judgment is contrary to the law and the evidence.” There was no hearing on the
motion for new trial, and the motion was ultimately overruled by operation of law. See TEX. R. APP. P.
21.8(a), (c).

Harris v. State                                                                                        Page 5
unsworn oral motion for continuance and the trial judge denies it, the party forfeits the

right to complain about the judge’s ruling on appeal.’” Blackshear v. State, 385 S.W.3d 589,

591 (Tex. Crim. App. 2012) (quoting Anderson, 301 S.W.3d at 279). “Ultimately, an

unsworn oral motion [for continuance] preserves nothing for appeal.” Blackshear, 385
S.W.3d at 591.

        Accordingly, because Harris’s motion for continuance complaining about the cell

phone in the possession of his ex-girlfriend was neither written nor sworn, he has not

preserved this complaint for appellate review. See TEX. CODE CRIM. PROC. ANN. arts.

29.03, 29.08; see also Blackshear, 385 S.W.3d at 591; Anderson, 301 S.W.3d at 279. And

because we have rejected Harris’s complaints as to both his written and oral motions for

continuance, we overrule Harris’s first and second issues.

                                           II.     THE JURY CHARGE

        In his third issue, Harris asserts that the jury charge failed to provide a meaningful

limiting instruction regarding the use of extraneous-offense evidence. In other words,

Harris argues that the instruction given in the jury charge was too broad and should have

been restricted in scope.3



        3   The trial court gave a Rule 404(b) instruction in the charge, which provided as follows:

        You are instructed that if there is any testimony before you in this case regarding the
        Defendant having committed any offenses, if any, other than the offenses alleged against
        him in the indictment in this case, you cannot consider said testimony for any purpose,
        unless you find and believe beyond a reasonable doubt that the Defendant committed such
        other offenses, if any, were committed, and even then you may only consider the same in
        determining proof of motive, opportunity, intent, preparation, plan or knowledge, if any,

Harris v. State                                                                                        Page 6
        In reviewing a jury-charge issue, an appellate court’s first duty is to determine

whether error exists in the jury charge. Hutch v. State, 922 S.W.2d 166, 170 (Tex. Crim.

App. 1996). If error is found, the appellate court must analyze that error for harm.

Middleton v. State, 125 S.W.3d 450, 453-54 (Tex. Crim. App. 2003). If an error was properly

preserved by objection, reversal will be necessary if the error is not harmless. Almanza v.

State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985). Conversely, if error was not preserved

at trial by a proper objection, as was the case here, a reversal will be granted only if the

error presents egregious harm. Id.

        Texas Rule of Evidence 105(a) provides that “[w]hen evidence which is admissible

as to one party or for one purpose but not admissible as to another party or for another

purpose is admitted, the court, upon request, shall restrict the evidence to its proper scope

and instruct the jury accordingly.” TEX. R. EVID. 105(a). When extraneous-offense

evidence is admitted, the trial court should, upon request, instruct the jury that the

evidence is limited to whatever specific purpose the proponent advocated. See TEX. R.

EVID. 404(b); Taylor v. State, 920 S.W.2d 319, 323 (Tex. Crim. App. 1996); see also Thibodeaux

v. State, Nos. 10-13-00466-CR, 10-13-00467-CR, & 10-14-00005-CR, 2015 Tex. App. LEXIS

7933, at *6 (Tex. App.—Waco July 30, 2015, no pet.) (mem. op., not designated for

publication). Moreover, when no limiting instruction is given, the jury considers the




        in connection with the offenses, if any, alleged against him in the indictment in this case,
        and for no other purpose.

Harris v. State                                                                                        Page 7
evidence for all purposes, and no instruction is needed in the charge. See Hammock v.

State, 46 S.W.3d 889, 895 (Tex. Crim. App. 2001); see also Thibodeaux, 2015 Tex. App. LEXIS

7933, at **6-7. Therefore, it is the scope of the limiting instruction given, or not given, at

the time the evidence is introduced that defines for what the jury can consider the

evidence. See Hammock, 46 S.W.3d at 895; see also Thibodeaux, 2015 Tex. App. LEXIS 7933,

at *7.

         In the instant case, the State sought to introduce evidence about Harris’s gang

affiliation; an alleged plot to kill the child victim, H.B.; Harris’s criminal history; and

Harris’s disciplinary record in the Texas Department of Criminal Justice. When the State

sought to introduce this evidence through H.B., Detective Chris Eaton of the Waco Police

Department, inmate witness Jason McCoy, and Harris himself, Harris did not request a

limiting instruction. Therefore, because Harris did not request a limiting instruction at

the time the complained-of evidence was introduced, the evidence could be considered

for all purposes by the jury, and no instruction was needed in the charge. See Hammock,
46 S.W.3d at 895; see also Thibodeaux, 2015 Tex. App. LEXIS 7933, at *8. Accordingly, we

conclude that the trial court did not err in failing to give a more restrictive jury-charge

instruction. See Delgado v. State, 235 S.W.3d 244, 249 (Tex. Crim. App. 2007) (noting that

the trial court does not have a sua sponte duty to instruct the jury on all potential

defensive or evidentiary issues and is not bound to give instructions that the party did

not request); Hammock, 46 S.W.3d at 895; see also Beaty v. State, No. 05-17-00287-CR, 2018


Harris v. State                                                                         Page 8
Tex. App. LEXIS 6600, at **28-29 (Tex. App.—Dallas Aug. 21, 2018, no pet.) (concluding

that the trial court did not err by failing to give a more restrictive Rule 404(b) instruction

in the charge when the limiting instruction given in the charge was the same limiting

instruction given to the jury when the evidence was admitted); Thibodeaux, 2015 Tex. App.

LEXIS 7933, at *8. And given this conclusion, we need not conduct a harm analysis under

Almanza. See Hutch, 922 S.W.2d at 170; see also Middleton, 125 S.W.3d at 453-54; Almanza,
686 S.W.2d at 171. We overrule Harris’s third issue.

                     III.   THE IMPOSITION OF CONSECUTIVE SENTENCES

        In his fourth issue, Harris argues that the trial court’s decision to order his

sentences to run consecutively without providing a reason for doing so constituted cruel

and unusual punishment in violation of the Eighth Amendment of the United States

Constitution.

        A complaint that punishment is cruel and unusual must be preserved for review.

See Curry v. State, 910 S.W.2d 490, 497 (Tex. Crim. App. 1995) (en banc). Constitutional

rights, including the right to be free from cruel and unusual punishment, may be waived

by failure to object. See Castaneda v. State, 135 S.W.3d 719, 723 (Tex. Crim. App. 2003). To

avoid procedural default on appeal on a punishment issue, a defendant must complain

of the sentence by objection during trial or, if there was no opportunity to object, in a

motion for new trial. See TEX. R. APP. P. 33.1(a)(1); see also Hardeman v. State, 1 S.W.3d 689,

690 (Tex. Crim. App. 1999); Issa v. State, 826 S.W.2d 159, 161 (Tex. Crim. App. 1992). The


Harris v. State                                                                         Page 9
requirement that an objection be raised in the trial court assumes that the defendant had

the opportunity to raise it there. See Hardeman, 1 S.W.3d at 690.

        In the instant case, Harris was asked if there was any legal reason why he should

not be sentenced in accordance with the jury’s verdict. Harris responded, “All the legal

reasons that will be stated in my appeal.” The trial court noted that Harris did not specify

a legal reason barring sentencing and proceeded to consider the State’s request to

cumulate Harris’s sentences based on his crimes, past and present, his gang affiliations,

and future dangerousness. Harris did not object to the cumulation of his sentences in

open court, nor did he file a motion for new trial raising the argument alleged in this

issue. Accordingly, we conclude that Harris has failed to preserve error in this issue by

failing to object at his earliest opportunity. See TEX. R. APP. P. 33.1(a)(1); Castaneda, 135
S.W.3d at 723; Hardeman, 1 S.W.3d at 690; Curry, 910 S.W.2d at 497; Issa, 826 S.W.2d at 161.

We overrule Harris’s fourth issue.

                                IV.    THE TIME-PAYMENT FEE

        In his fifth issue, Harris contends that the court cost imposed for a time-payment

fee under section 133.103(b) and (d) of the Local Government Code is unconstitutional.

See TEX. LOCAL GOV’T CODE ANN. § 133.103(b), (d). As such, Harris requests that we

modify the judgments by deleting $22.50 of the court costs assessed. See Simmons v. State,

590 S.W.3d 702, 710-11 (Tex. App.—Waco 2019, pet. filed) (holding that section

133.103(b)( and (d) of the Local Government Code are facially unconstitutional because


Harris v. State                                                                       Page 10
the collected funds are sent into the general-revenue fund and are not sufficiently related

to the criminal-justice system or a legitimate criminal-justice purpose (citations omitted)).

        In the instant case, there were three judgments—one corresponding with Harris’s

conviction for aggravated sexual assault of a child and two corresponding with Harris’s

convictions for two counts of indecency with a child by contact. The cost bill was

generated the same day as the judgments on September 12, 2019. However, each of the

judgments state “SEE BELOW” with regard to court costs imposed and also include the

following language corresponding with the heading, “Restitution Payable to”: “(See

special finding or order of restitution finding or order of restitution which is incorporated

herein by this reference.).” In other words, it is not clear as to which of the three

judgments the time-payment fees corresponded. And because it is unclear as to which

judgment the time-payment fees corresponded, we are unable to grant the requested

relief regarding the time-payment fee. See French v. State, 830 S.W.2d 607, 609 (Tex. Crim.

App. 1992) (stating that an appellate court has authority to reform a judgment to include

an affirmative finding to make the record speak the truth when the matter has been called

to its attention by any source); see also Romero v. State, No. 13-13-00270-CR, 2013 Tex. App.

LEXIS 15198, at *5 (Tex. App.—Corpus Christi Dec. 19, 2013, no pet.) (mem. op., not

designated for publication) (“Appellate courts may modify the trial court’s judgment to

make the record speak the truth when we have the necessary information to do so . . . .”

(emphasis added)). Accordingly, we overrule Harris’s fifth issue.


Harris v. State                                                                       Page 11
                                     V.     CONCLUSION

        We affirm the judgments of the trial court.




                                                 JOHN E. NEILL
                                                 Justice

Before Chief Justice Gray
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed September 23, 2020
Do not publish
[CRPM]




Harris v. State                                                  Page 12